DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 16 is objected to because of the following informalities:  Claim 16 recites “The method of claim 9…” where the claim in which it is dependent on (claim 9), is formatted as an apparatus claim.  Therefore, Claim 16 will herein be interpreted as “The surgical instrument of claim 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paneseu U.S. 2016/0278841 (herein referred to as “Paneseu”).
6.	Regarding Claims 1, 9, and 17, Paneseu teaches a surgical instrument comprising:
	A radio frequency (RF) instrument (para 0085 “medical instrument 20”) comprising an end effector (para 0085 “radiofrequency electrode(s) located along the medical instrument 20”); and
	A generator configured to supply power to the end effector, wherein the generator comprises a control circuit (para 0085 “medical instrument 20 can be coupled to a delivery module 40…the delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy deliver members”) configured to:		activating the radio frequency (RF) instrument for a first period T1, wherein a portion of the end effector is contacting a tissue during at least the first period T1 (Fig. 11 and 11A, para 0146 “a contact function, or contact criterion, can be determined based, at least in part, on an if-then case conditional criterion”);
		Plotting at least two electrical parameters associated with the tissue in contact with the RF instrument to classify an amount of the end effector in contact with the tissue (para 0146, Fig. 11 and 11A, looking at slope and phase);
	Applying a classification algorithm to classify the amount of the end effector in contact with the tissue (para 0184 “means for performing tissue contact sensing and/or tissue type determination”; para 0010 “processing device is configured to execute specific program…indicative of contact…output comprises of …binary assessment of 
	Applying an amount of energy to the end effector based on the amount of the end effector in contact with the tissue para 1084 “means for generating energy (for example, a generator or other energy delivery module), means for connecting the means for generating energy to the means for tissue modulation”, para 0009 “the processing device is configured to adjust one or more energy delivery parameters of the ablative energy based on a determination of whether at least one of the pair of electrodes is in contact with tissue and/or is configured to terminated energy delivery based on a determination of whether at least one of the pair of electrodes is in contact with tissue or that contact has been lost”; para 0010 “processing device is configured to execute specific program…indicative of contact…output comprises of …binary assessment of whether contact exists or not…feedback may be based on contact determinations made by the processing device based on impedance measurements between the pair of electrodes….for example, the haptic output or feedback may be used to indicated that contact has occurred, a level of contact or a change in level of contact”).  Also, Paneseu points to the processing device that can adjust energy delivery parameters based on whether the pair of electrodes is in contact with the tissue at a certain threshold level or if contact has been lost (para 0010).
	

	
8.	Regarding Claims 3, 11, and 19, Paneseu teaches the control circuit is further configured to collect data associated with the at least two electrical parameters in a predetermined amount of time (Fig. 11A, shows impedance, time, and phase as parameters being collected over an amount of time).

	
9.	Regarding Claims 5, 13, and 21, Paneseu teaches the control circuit is further configured to classify the amount of the end effector in contact with the tissue using a support vector machine algorithm (para 0168 “the processor 1332 is adapted to communicate with and execute modules…for processing data, wherein the modules are stored in a memory.  The modules may comprise software in the form of an algorithm or machine-readable instructions”).

10.	Regarding Claims 6, 14, and 22, Paneseu teaches the support vector machine algorithm comprises a linear basis function, a polynomial basis function, or a radial 

11.	Regarding Claims 7, 15, and 23, Paneseu teaches the control circuit is further configured to apply an activation algorithm specific to the amount of the end effector in contact with the tissue after the first period T1 (para 0009 “the processing device is configured to adjust one or more energy delivery parameters of the ablative energy based on a determination of whether at least one of the pair of electrodes is in contact with tissue and/or is configured to terminate energy delivery based on a determination of whether at least one of the pair of electrodes is in contact with tissue or that contact has been lost”).

12.	Regarding Claims 8, 16, and 24, Paneseu teaches the classification algorithm is configured to classify the amount of the end effector in contact with the tissue into a first group wherein a tip end of the end effector contacts the tissue or a second group wherein an entire surface of the end effector contacts the tissue (para 0171 “electrical measurements…such as impedance magnitude…obtain by contact detection subsystem or module”, Fig. 11A). 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paneseu U.S. 2016/0278841 and in view of Amoah U.S. 8,585,694 (herein referred to as “Amoah”).
15.	Regarding Claims 4, 12, and 20, Paneseu teaches collecting the data associated within the predetermined amount of time (Fig. 11A, shows impedance, time, and phase as parameters being collected over an amount of time)
However, Paneseu fails to teach that the predetermined amount of time comprises a first 0.75 seconds after activation of the radio frequency (RF) instrument.
Amoah teaches of an electrosurgical generator (ref num 1) that contains a timer that determines the predetermined period of time has elapsed (Col. 2, lines 60-63).  



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794